Appellant was convicted of bigamy and given three years in the penitentiary.
It is urged that the court committed error in admitting the statement of appellant made while he was under arrest, which he claims was prejudicial to his rights. What this testimony was is not specified, nor are the circumstances attending its admission stated. In fact, the record fails to disclose that appellant presented a bill of exceptions to the court's ruling in admitting the testimony. The matter is so indefinitely presented, not being properly reserved for consideration, it presents no revisable error, and the judgment will be affirmed.
Affirmed.